Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on February 28, 2022.

Restrictions/Elections
Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on February 28, 2022 is acknowledged.

Applicant further election of the following species:
1- Chloroquine as the ATM inhibitor, and
2- Acyclovir as the anti-herpetic agent,
Is also acknowledged.

However, since chloroquine is not considered in the prior art as a ATM inhibitor, but an ATM activator instead (see Halaby et. al., Biochemical and Biophysical Research Communications (2013) 435:708-713, available online May 2013), the examination was expanded to the ATM inhibitor KU-55933.



Status of Claims
Claims 1-18 are currently pending and are the subject of this office action.
Claim 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 28, 2022.
Claims 4-5 are further withdrawn because they do not encompass the elected species.
Claims 1-3 and 6-10 are presently under examination.

Priority
The present application is a CON of 15/679,642 filed on 08/17/2017, which is a CON of 15/347,122 (ABN) filed on 11/09/2016, which is a CON of 14/488,980 (ABN) filed on 09/17/2014, which claims benefit of to provisional application No. 61/879,975 filed on 09/19/2013.

Claim Rejections – Improper Markush Group.
The improper Markush Group Rejection is based on a judicially approved doctrine when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an “improper Markush grouping” if: (1) the species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).
Claims 1-3 and 6-10 are rejected on the grounds of containing “improper Markush grouping”, which contains species that fail to share a common use.
Claims 1-3 and 6-10 encompass the term prevention and treatment.  Prevention of a disease and treatment of a disease are two completely different processes that require different methods and patient populations.
In order to overcome this rejection, Applicant should amend the above claims (1-3 and 6-10) by deleting the word “preventing” so they only recite “treating herpes simplex keratitis”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites that chloroquine is an ATM inhibitor.  However, a search of the prior art shows that chloroquine is an ATM activator (see Halaby et. al., Biochemical and Biophysical Research Communications (2013) 435:708-713, available online May 2013).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alekseev et. al. (Poster, September 2011) and Farooq et. al. (Surv. Ophthalmol. (September 2012) 57:448-462).

For claims 1-3, 6 and 8-10, Farooq teaches that HSV is associated with a variety of ocular diseases including keratitis (see abstract).  One of the drugs commonly used to treat keratitis is acyclovir.  However, there are many patients that show resistance to acyclovir (see page 8 under Resistance to Acyclovir).
Alekseev, like Farooq, teaches Herpes Keratitis (HK) has been treated with potent antivirals like: acyclovir and famcyclovir.  However, a large number of cases are refractory to these agents and develop into permanent corneal damage that necessitates surgical intervention.  Importantly, the emergence of acyclovir-resistant strains of herpes simplex virus (HSV) emphasizes the need for the development of novel approaches to combat HK (see abstract). 
 For that purpose, the authors identified that the ATM inhibitor KU-55933 was effective in suppressing the replication and transcription of the viral genome as well as infectious peptide production in an in vitro model of herpes simplex keratitis in two different human corneal cells, as well as in an ex vivo model of rabbit and human corneas (see entire document). 

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat herpes simplex keratitis in general in patients (humans and mammals in general) and herpes simplex keratitis in particular in patients that are acyclovir-resistant, combining two compositions (acyclovir and KU-55933) each of which is taught by the prior art to be useful for the same purpose (treating herpes simplex keratitis), in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The skilled in the art will be further motivated to treat a patient suffering from keratitis that is drug-resistant in general or acyclovir-resistant in particular further comprising the administration of the ATM inhibitor KU-55933, since Alekseev teaches that ATM inhibitors in general and KU-55933 in particular are likely to be effective in treating keratitis caused by drug-resistant HSV-1 strains, wherein the drug is acyclovir.

	All this will result in the practice of claims 1-3, 6, 8-10 with a reasonable expectation of success.

	For claim 7, Farooq further teaches that the most common type of resistance appears to be a mutation or deletion of the Thymidine Kinase (TK) gene (see page 8 under Resistance to acyclovir).
	Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat herpes simplex keratitis in patients) that are acyclovir-resistant in general, and in particular wherein the HSV has a TK mutation, thus resulting in the practice of claim 7 with a reasonable expectation of success.


2) Claims 1-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alekseev et. al. (Poster, September 2011) and Farooq et. al. (Surv. Ophthalmol. (September 2012) 57:448-462).

NOTE: the claims recite the presence of an anti-herpetic agent as optional, as such the following rejection, unlike the above one, was made based on the fact that no anti-herpetic agent is present.

For claims 1-3, and 8-10, Farooq teaches that HSV is associated with a variety of ocular diseases including keratitis (see abstract).  One of the drugs commonly used to treat keratitis is acyclovir.  However, there are many patients that show resistance to acyclovir (see page 8 under Resistance to Acyclovir).
Alekseev, like Farooq, teaches Herpes Keratitis (HK) has been treated with potent antivirals like: acyclovir and famcyclovir.  However, a large number of cases are refractory to these agents and develop into permanent corneal damage that necessitates surgical intervention.  Importantly, the emergence of acyclovir-resistant strains of herpes simplex virus (HSV) emphasizes the need for the development of novel approaches to combat HK (see abstract). 
 For that purpose, the authors identified that the ATM inhibitor KU-55933 was effective in suppressing the replication and transcription of the viral genome as well as infectious peptide production in an in vitro model of herpes simplex keratitis in two different human corneal cells, as well as in an ex vivo model of rabbit and human corneas (see entire document). 

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat herpes simplex keratitis in general in patients (humans and mammals in general) and herpes simplex keratitis in particular in patients that are acyclovir-resistant, comprising the administration of a composition comprising the ATM inhibitor KU-55933, since Alekseev teaches that ATM inhibitors in general and KU-55933 in particular are likely to be effective in treating keratitis caused by drug-resistant HSV-1 strains, wherein the drug is acyclovir.

	All this will result in the practice of claims 1-3, 6, 8-10 with a reasonable expectation of success.

	For claim 7, Farooq further teaches that the most common type of resistance appears to be a mutation or deletion of the Thymidine Kinase (TK) gene (see page 8 under Resistance to acyclovir).
	Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat herpes simplex keratitis in patients) that are acyclovir-resistant in general, and in particular wherein the HSV has a TK mutation, thus resulting in the practice of claim 7 with a reasonable expectation of success.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,071,098 in view of Farooq et. al. (Surv. Ophthalmol. (September 2012) 57:448-462).

For claims 1-3 and 6-10, claims 1-2 of U.S. Patent No. 10,071,098 teach a composition comprising the ATM inhibitor KU-55933 and the anti-herpetic agent acyclovir that is effective to treat HSV-1 infections in subjects in need thereof.  The ‘098 patent does not disclose that the HSV-1 infections can be keratitis caused by drug-resistant HSV-1 strain.  However, Farooq teaches HSV is associated with a variety of ocular diseases including keratitis (see abstract).  One of the drugs commonly used to treat keratitis is acyclovir.  However, there are many patients that show resistant to acyclovir (see page 8 under Resistance to Acyclovir). Farooq further teaches that the most common type of resistance appears to be a mutation or deletion of the Thymidine Kinase (TK) gene (see page 8 under Resistance to acyclovir).
Since the ‘098 patent teaches that the combination of KU-55933 and acyclovir is effective in treating HSV-1 infections, and since Farooq teaches that keratitis caused by drug-resistant HSV-1 strain is a common HSV-1 infection, before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat any HSV-1 infections in subjects in need thereof, including keratitis in general and keratitis caused by drug-resistant HSV-1 strain, comprising the administration of  KU-55933 and acyclovir, thus resulting in the practice of claims 1-3 and 6-10 with a reasonable expectation of success.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
May 9, 2022.